Case 4:17-cr-00514 Document 168 Filed on 10/02/20 in TXSD Page 1 of 2
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                 October 02, 2020
                                                                David J. Bradley, Clerk
Case 4:17-cr-00514 Document 168 Filed on 10/02/20 in TXSD Page 2 of 2
